Title: To Benjamin Franklin from Joseph Conkling, 23 January 1781
From: Conkling, Joseph
To: Franklin, Benjamin


Sir
a La Rochelle 23d. January 1781./.
I beg the liberty to inform Your Excellency that my Brigg The Whim is inter’ly repair’d & ready to take load, but I am a fraid the Neat proceed of my Tobacco as yet unsold will not be sufficient to load my Brigg, even with Salt, after all charges paid, therefore Humbly pray Your Excellency to apply the Marquis De Castries in my behalf for 50. or 60 Tuns freight, to take either here or at Rochefort from the King’s Stores, for Mr. Ternay’s Fleet at Rhodes Island at 150: l.t. Tournois per Tun, on the Condition the Freight paid me before my going away, because it will be some help for my return home at New london. Your Excellency may assure Said Secretary of State of my making the most quick Dispatch there My Brigg being one the best sailing vessel that ever was built which can attest the Young Mr. Gurdon Mumford and if Your Excellency & the Court of France have Dispatches of the greatest consequence for the Congress and the French Fleet and Army to be sent there, no one vessel more proper than mine; if Your Excellency favour me with an answer, be so good to Direct under cover to my Correspondant here Mr: Pre. Borde whose intention & mine were to come to Paris & wait on Your Excellency for this Freight, but we expect every Post an answer from the farmers Generals to Buy my Tobacco which I am afraid nobody Else will Buy, on account of his having been in the Salt Water when I did run a shore.
I am Very Respectfully Sir Your most Humble & most obedient Servant
Joseph Conkling
His Excellency Dr. Franklin Embassador in Paris./.
 
Notation: Joseph Conkling Jany 23 1781
